Exhibit 10.12
ENCORE WIRE CORPORATION
STOCK OPTION AGREEMENT
     THIS AGREEMENT, made as of this       day of                          , by
and between Encore Wire Corporation, a Delaware corporation (the “Company”), and
                                         (“Employee”);
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has determined that it is
desirable to grant an option under the Encore Wire Corporation 1999 Stock Option
Plan (the “Plan”) to Employee, who is currently employed by the Company or an
affiliate of the Company;
     NOW, THEREFORE, the Company and Employee hereby agree as follows:
     1.    Definitions. As used in this Agreement, the following terms shall
have the following meanings, respectively:

  (a)  
“Affiliate” shall have the meaning set forth in Section 2(a) of the Plan and
shall include any party now or hereafter coming within that definition.
    (b)  
“Common Stock” shall have the meaning set forth in Section 2(e) of the Plan.
    (c)  
“Fair Market Value” shall have the meaning set forth in Section 2(h) of the
Plan.

     2.   Option. The Company hereby grants to Employee the option to purchase,
as hereinafter set forth,                      shares of the Common Stock of the
Company at a price of $                     per share, for a period commencing
on the date provided in Section 4 hereof and terminating on the first to occur
of (i) the expiration of ten years from the date of this Agreement, or (ii) when
the employment of Employee by the Company or any of its Affiliates terminates
for any reason; provided, however, that if said employment terminates less than
ten years from the date hereof other than by reason of death or disability, then
Employee may exercise this option, to the extent he was entitled to do so at the
date of termination of employment, at any time within three months after such
termination, but not after the expiration of the ten-year period; provided
further that if said employment terminates less than ten years from the date
hereof by reason of Employee’s becoming permanently and totally disabled (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended), then Employee (or Employee’s legal representative if Employee is
legally incompetent) may exercise this option, to the extent he was entitled to
do so at the date of such termination, at any time within one year after such
termination but not after the expiration of the ten-year period; and provided
further that if said employment terminates less than ten years from the date
hereof by reason of Employee’s death, then the executor or administrator of
Employee’s estate or anyone who shall have acquired this option by will or
pursuant to the laws of descent and distribution may exercise this option, to
the extent Employee was entitled to do so on the date of his death, at any time
within one year after such death but not after the expiration of the ten-year
period. Anything to the contrary herein notwithstanding, the option granted
hereunder shall terminate immediately upon the Employee’s termination of
employment on account of fraud, dishonesty or the performance of other acts
detrimental to the Company. A transfer of employment without interruption of
service between or among the Company and any of its Affiliates shall not be
considered a termination of employment for purposes of this Agreement. This
option is intended to qualify as an incentive stock option as defined in
Internal Revenue Code Section 422.

 



--------------------------------------------------------------------------------



 



     3.   Exercise During Employment. Except as provided in Section 2 hereof,
this option may not be exercised unless Employee is at the time of exercise an
employee of the Company or an Affiliate.
     4.   Vesting. Subject to the provisions of Sections 2 and 3 hereof, this
option may only be exercised in accordance with the following:

  (a)  
a number of whole shares of Common Stock which does not exceed twenty percent of
the shares of Common Stock in respect of which this option is granted may be
purchased in whole at any time, or in part from time to time, on or after the
first anniversary of the date of this Agreement;
    (b)  
an additional number of whole shares of Common Stock which does not exceed
twenty percent of the shares of Common Stock in respect of which this option is
granted may be purchased in whole at any time, or in part from time to time, on
or after the second anniversary of the date of this Agreement;
    (c)  
an additional number of whole shares of Common Stock which does not exceed
twenty percent of the shares of Common Stock in respect of which this option is
granted may be purchased in whole at any time, or in part from time to time, on
or after the third anniversary of the date of this Agreement;
    (d)  
an additional number of whole shares of Common Stock which does not exceed
twenty percent of the shares of Common Stock in respect of which this option is
granted may be purchased in whole at any time, or in part from time to time, on
or after the fourth anniversary of the date of this Agreement; and
    (e)  
the remaining shares of Common Stock in respect of which this option is granted
may be purchased in whole at any time, or in part from time to time, on or after
the fifth anniversary of the date of this Agreement;

provided, however, that notwithstanding the foregoing, all shares of Common
Stock in respect of which this option is granted shall become immediately
purchasable upon a Change in Control, as defined below.
     For purposes of this Agreement, “Change in Control” means a change in
control of the Company after the date of this Agreement in any one of the
following circumstances: (i) any person shall have become the beneficial owner
of or shall have acquired, directly or indirectly, securities of the Company
representing 50% or more (in addition to his current holdings) of the combined
voting power of the Company’s then outstanding voting securities without prior
approval of at least two-thirds of the members of the Board of Directors of the
Company in office immediately prior to such person’s attaining such percentage
interest; (ii) the Company is a party to a merger, consolidation, sale of
assets, or other reorganization, or a proxy contest, as a consequence of which
the members of the Board of Directors of the Company in office immediately prior
to such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Company (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.

-2-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if Employee terminates employment with the
Company and its Affiliates on or after the date Employee reaches age 60 and
following the 10th anniversary of Employee’s most recent date of hire with the
Company or one of its Affiliates, all remaining shares of Common Stock in
respect of which this option is granted that have not otherwise vested pursuant
to this Section 4 shall immediately vest on the date Employee’s employment
terminates and may be purchased in whole at any time, or in part from time to
time, within the time periods permitted under Section 2.
     5.   Manner of Exercise. This option may be exercised by written notice
signed by the person entitled to exercise the same and delivered to the
President of the Company or sent by United States registered mail addressed to
the Company (for the attention of the President) at its corporate office in
McKinney, Texas. Such notice shall state the number of shares of Common Stock as
to which the option is exercised and shall be accompanied by the full amount of
the purchase price of such shares.
     6.   Payment. The purchase price for the option shares may be paid in cash
or, in whole or in part, by the surrender of issued and outstanding shares of
Common Stock of the Company which shall be credited against the purchase price
at the Fair Market Value of the shares surrendered on the date of exercise of
the option.
     7.   Delivery of Shares. Delivery of the certificates representing the
shares of Common Stock purchased upon exercise of this option shall be made
promptly after receipt of notice of exercise and payment of the purchase price
and the amount of any withholding taxes to the Company, if required, provided
that the Company shall have such time as it reasonably deems necessary to
qualify or register such shares under any law or governmental rule or regulation
that it deems necessary or desirable.
     8.   Adjustments. In the event that, before delivery by the Company of all
the shares of Common Stock in respect of which this option is granted, the
Company shall have effected a Common Stock split or dividend payable in Common
Stock, or the outstanding Common Stock of the Company shall have been combined
into a smaller number of shares, the shares of Common Stock still subject to
this option shall be increased or decreased to reflect proportionately the
increase or decrease in the number of shares outstanding, and the purchase price
per share shall be decreased or increased to make the aggregate purchase price
for all the shares then subject to this option the same as immediately prior to
such stock split, stock dividend or combination. In the event of a
reclassification of the shares of Common Stock not covered by the foregoing, or
in the event of a liquidation or reorganization (including a merger,
consolidation, spin-off or sale of assets) of the Company or an Affiliate, the
Board of Directors of the company shall make such adjustments, if any, as it may
deem appropriate in the number, purchase price and kind of shares still subject
to this option.
     9.   Transferability. This option is not transferable otherwise than by
will and the laws of descent and distribution and during the lifetime of
Employee is exercisable only by Employee or, if Employee is legally incompetent,
by Employee’s legal representative.
     10.   Employment. As consideration for the Company’s grant of this option,
Employee agrees not to leave the employ of the Company or any Affiliate
voluntarily for a period of one year after the date of this Agreement. Nothing
in this Agreement, however, confers upon Employee any right to continue in the
employ of the Company or any Affiliate, nor shall this Agreement interfere in
any manner with the right of the Company or any Affiliate to terminate the
employment of Employee with or without cause at any time.

-3-



--------------------------------------------------------------------------------



 



     11.   Notice of Disposition. As consideration for the Company’s grant of
this option, Employee agrees that if and when Employee disposes of any shares of
Common Stock purchased by Employee pursuant to this option, Employee shall
promptly notify the Company of such disposition, including the identity of the
transferee of such shares of Common Stock and the consideration received for the
transfer of such shares.
     12.   Option Subject to Plan. By execution of this Agreement, Employee
agrees that this option and the shares of Common Stock to be received upon
exercise hereof shall be governed by and subject to all applicable provisions of
the Plan.
     13.   Construction. This Agreement is governed by, and shall be construed
and enforced in accordance with, the laws of the State of Texas. Words of any
gender used in this Agreement shall be construed to include any other gender,
unless the context requires otherwise. The headings of the various sections of
this Agreement are intended for convenience of reference only and shall not be
used in construing the terms hereof.
     14.   Application of Section 409A of the Internal Revenue Code. Options
granted pursuant to this Agreement are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and this Agreement shall be interpreted in a manner consistent with that intent;
however, the Company makes no representation or guarantee as to the tax
consequences of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

     
 
  The “Company”
ENCORE WIRE CORPORATION
 
   
 
   
 
  By:
 
 
 
 
  Name:
 
 
 
 
  Title:
 
 
 
 
   
 
  “Employee”
 
   
 
   
 
 
 
 
  [Signature]
 
   
 
   
 
 
 

-4-